PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/649,812
Filing Date: 14 Jul 2017
Appellant(s): Zeidan, Numan



__________________
William Milks
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/20/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/13/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-8 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bittner (US 6,736,538) in view of Monahan (US 2009/0294318) in view of Nathanson (US 9,398,775).

1, 2, 6: Bittner discloses a beverage cup having an opening at a lip of the cup and an interior marking 24 to indicate a level to fill the cup with the beverage (col. 2, ll. 30-65 also fig. 3B).

Bittner fails to disclose the measuring marker being proximate to the opening of the cup as well as a lip and cup collar. Monohan discloses a cup collar for a beverage cup having a lip, comprising:

a portion of the container proximate an opening at the lip of the cup provided on the interior with at least three graduated markings 40, to indicate one or more levels to which to fill the cup with a beverage to accommodate the addition of an additive to the beverage ([0024], ll. 11-67 also fig. 1 and 4). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the cup and lower markings of Bittner to be placed near the opening surface along with the lip and collar of Monohan in order to assist in measure and confine the liquid to the interior of the container.



3: Bittner discloses the claimed invention as applied to claim 1 but fails to disclose specific indicia. Monohan discloses the cup collar of claim 2, wherein the alphanumeric characters label the circumferential lines to indicate respective levels to which the cup is to be filled (abstract also fig. 1). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Bittner to include the indicia of Monohan in order to assist the user in identifying the amount of product to add.

4: Bittner discloses the claimed invention as applied to claim 1 but fails to disclose specific indicia. Monohan discloses the cup collar of claim 3 wherein the alphanumeric characters comprise one of “X”, “L” or "3" to provide an indication to allow for addition of a large amount, of milk or cream or other additive, one of “L'”, “M”, or “2” to provide an indication to accommodate a moderate amount of additive, and one of “A”, “S”, or “1” to provide an indication to make room for a small amount of additive (fig. 1). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Bittner to include the indicia of Monohan in order to assist the user in identifying the amount of product to add.

5: Bittner discloses the cup collar of claim 1, further comprising a lid adapted to be attached to the lip of the beverage cup wherein the lid adapted to have advertising imprinted on or affixed to the lid (fig. 3A and 3B). 

7, 8: Bittner discloses the method of claim 6, further comprising the step of: filling the cup with water or the water-based beverage contained in the cup to a level corresponding to a selected graduated marking (fig. 4).

It is noted that the use of the mixing blade allows for multiple ingredients to be added to a single container capable of including a water-based beverage and an additive (abstract).

11, 12: Bittner discloses the improvement in a cup for water or a water-based beverage having an opening (cup entrance) at a lip of the cup 20, the improvement comprising: markings 24 on the container to indicate a given amount of a substance in the cup 20;

whereby the cup is to be filled with the water or water-based beverage to the selected graduated marking to accommodate the addition of the additive to avoid overfilling the cup and discarding excess water or water-based beverage to make room for the additive, thereby conserving water (col. 2, ll. 30-65 also fig. 3B).

Bittner fails to disclose the upper placement of the markings on the interior of the cup. Monohan teaches a portion of the cup 20 proximate the opening at the lip 74 of the cup provided on the interior of the cup with three vertically spaced circumferential graduated markings 40 to indicate one or more levels, respectively, to which to selectively fill the cup with water or a water-based beverage to accommodate addition of an additive to the water or water-based beverage ([0024], ll. 11-67 also fig. 1 and 4). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the cup and lower markings of Bittner to be placed near the opening surface along with the lip and collar of Monohan in order to assist in measure and confine the liquid to the interior of the container.

Although Bittner in view of Monahan teaches line markings on the interior of the container, it fails to teach the markings spanning the circumference of the container. Nathanson teaches wherein the graduated markings comprise a line on the interior of the cup substantially spanning the inner circumference of the cup, each graduated marking having a first end and a second end 

13: Bittner discloses the claimed invention as applied to claim 1 but fails to disclose specific indicia. Monohan discloses the cup collar of claim 2, wherein the alphanumeric characters label the circumferential lines to indicate respective levels to which the cup is to be filled (abstract also fig. 1). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Bittner to include the indicia of Monohan in order to assist the user in identifying the amount of product to add.

14: Bittner discloses the claimed invention as applied to claim 1 but fails to disclose specific indicia. Monohan discloses the cup collar of claim 3 wherein the alphanumeric characters comprise one of “X”, “L” or "3" to provide an indication to allow for addition of a large amount, of milk or cream or other additive, one of “L'”, “M”, or “2” to provide an indication to accommodate a moderate amount of additive, and one of “A”, “S”, or “1” to provide an indication to make room for a small amount of additive (fig. 1). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Bittner to include the indicia of Monohan in order to assist the user in identifying the amount of product to add.

15: Bittner discloses the improvement of claim 11, further comprising a lid 30 adapted to be attached to the lip of the cup, the lid having a hole 32 through which the beverage contained in the cup may be consumed, wherein the lid is adapted to have advertising, a company name and logo, branding, or signage imprinted on or affixed to the lid (fig. 3A).

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bittner (US 6,736,538) in view of Monahan (US 2009/0294318) in view of Nathenson (US 9,398,775) in view of Tharp (US 2012/0324997).

9, 10: Bittner discloses the acclaimed invention as applied to claim 1 but fails to disclose an opaque cup. Tharp teaches the cup collar of claim 1 wherein the beverage cup is entirely opaque and wherein the one or more graduated markings are provided only on the interior of the cup ([0028]). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Bittner to include the opaque container of Tharp in order to assist in the discretion of the product.

16, 17: Bittner discloses the acclaimed invention as applied to claim 1 but fails to disclose an opaque cup. Tharp teaches the cup collar of claim 1 wherein the beverage cup is entirely opaque and wherein the one or more graduated markings are provided only on the interior of the cup ([0028]). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Bittner to include the opaque container of Tharp in order to assist in the discretion of the product.

(2) Response to Arguments

Impermissible Hindsight: Appellant has not provided evidence regarding the conclusion drawn from combination of references cited in the rejection. Appellant makes a broad accusation without considering the content of the specified references. Bittner, Monohan, Nathanson and Tharp are all containers that aid the user in exact measuring and storing. The rationale for obviousness would ultimately be comparable to Appellant’s invention since it is also used to aid the user in exact measuring and storing. Therefore knowledge provided was within the level of 

	Markings and Structure: Although Bittner teaches both a cup and mixing blade, the cup is the focus in both the applied rejection as well as the presented rebuttal to Appellants arguments. Markings 24 on the surface of Bittner are used to measure the added contents. The marking(s) are able to exist in line form or structure form. Although seen near the bottom portion of the container, Bittner does not teach away from alternate placement of the markings on the container surface. Because having the markings exist near a top was not visibly noticeable in Bittner, Monahan was used to teach a container having a lip portion as well as a number of volume indicators spanning the length of the container. Modification of Bittner to include the spanning measurements would ultimately allow more items to be accurately measured.  
	Since Appellant has not defined what he considers a “cup”, Merriam –Webster states a cup is “1: an open usually bowl-shaped drinking vessel 2a: a drinking vessel and its contents”. Although the apparatus of Monahan is considered a bucket, by definition it falls under the cup category and thus can be combined with the cup of Bittner.

Conserving Water: The subject matter of claim 6 is directed to a method of conserving water. Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 6. When reading the preamble in the context of the entire claim, the recitation of water conservation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 

Nathanson: Appellant appears to base his arguments on analyzing each reference individually instead of in the combination as applied. Bittner teaches the core components of claimed invention. The additional references provide the arrangement of the claimed indicia/markings of Bittner. This is also true for Nathanson. Figure 9B shows a measuring device having a numeric measuring system that spans the circumference of the device. Modifying Bittner in view of Nathanson to have the same arrangement would be obvious to one having ordinary skill in the art since Bittner already teaches the cup having measuring markings/indicators 24.  

Claims 9 and 10: When taken as a whole, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Modifying Bittner to be an opaque container with measuring indicators spanning 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/RAVEN COLLINS/Examiner, Art Unit 3735                                                                                                                                                                                                        
Conferees:
/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735     

/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732                                                                                                                                                                                                                                                                                                                                                                                                           
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.